Citation Nr: 1515224	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-19 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to May 1979. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which-in pertinent part, denied the benefit sought on appeal.  The rating decision also denied increased ratings for the Veteran's service-connected disabilities.  The Veteran, in his notice of disagreement (NOD), however, specifically limited his appeal to the denial of a TDIU. 

In support of his claim, the Veteran testified at the RO's office in Albuquerque, NM, (Travel Board hearing) held before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of the hearing testimony is of record and has been reviewed.

In a decision dated in January 2012, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In a Memorandum Decision dated in July 2013, the Court vacated the January 2013 Board decision, and remanded the case to the Board for further appellate review.

In March 2014, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development which included a medical examination to determine the severity of the appellant's service-connected disabilities.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

In response to an August 2014 Supplemental Statement of the Case (SSOC), the Veteran submitted additional argument by way of a personal statement.  His representative, in the Appellate Brief, waived initial Agency of Original Jurisdiction (AOJ) review and consideration of the statement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's total combined rating for his service-connected disabilities is 60 percent, even if his migraine headaches, parasinusitis, and ear and peripheral vestibular condition are deemed to be one disability due to the same etiology.  See 38 C.F.R. § 4.16 (2014).  Thus, he does not meet the requirements for a TDIU on a schedular basis.  Id.

In May 2014 the Veteran underwent a VA examination.  The report of the examination includes an opinion from the physician to the effect that, even if the Veteran's migraines are of the severity that he reported, it would be unusual for migraine headaches to render someone unemployable; especially in light of available medications which the Veteran has not tried.  

The rating criteria for migraine headaches do not include the ameliorating benefit of medication as the impact of medication constitutes a matter outside the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, in Jones, the Court commented that outside matters may be considered on extraschedular basis.  Jones, 26 Vet. App. at 62.  Inasmuch as no attempt or action was taken to refer the case to the VA Under Secretary for Benefits or the Director of Compensation Service for extraschedular consideration and in order to accord justice to the Veteran, such action should be undertaken prior to a decision on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain all relevant medical treatment records generated since the May 2014 examination and add those records to the appellant's claims file.

2.  After the above is action completed, the claims file should be referred to the VA Under Secretary for Benefits or the Director of Compensation Service for a determination as to whether the Veteran's service-connected disabilities present an exceptional or unusual disability picture which render impractical the application of the regular schedular standards and if as a result he would be prevented from obtaining and maintaining substantially gainful employment.

3.  After completion of all of the above, if the decision of VA Under Secretary for Benefits or the Director of Compensation Service is in any way adverse to the Veteran, he and his representative should be provided with a SSOC.

The case should thereafter be returned to the Board, if in otherwise order.  The Board intimates no opinion as to the ultimate outcome of this appeal and the Veteran is not required to take any action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




